Exhibit 10.2

 

BRUKER CORPORATION

 

FORM OF STOCK OPTION AGREEMENT

 

UNDER 2016 INCENTIVE COMPENSATION PLAN

 

NON-QUALIFIED STOCK OPTION

 

AGREEMENT entered into [       ] by and between Bruker Corporation, a Delaware
corporation with a principal place of business in Billerica, Massachusetts (the
“Company”), and the undersigned (the “Participant”) employee, officer, director,
consultant or advisor of the Company or one of its subsidiaries (the Company and
its subsidiaries herein together referred to as the “Company”).

 

1.                                      The Company desires to grant the
Participant a non-qualified stock option under the Company’s 2016 Incentive
Compensation Plan (the “2016 Plan”) to acquire shares of the Company’s common
stock, $.01 par value per share (the “Shares”).

 

2.                                      Section 6 of the 2016 Plan provides that
each option is to be evidenced by an award agreement, setting forth the terms
and conditions of the option.

 

ACCORDINGLY, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and the Participant hereby agree as
follows:

 

1.                                      Grant of Option.  The Company hereby
irrevocably grants under the 2016 Plan and subject to the terms and conditions
of the 2016 Plan to the Participant a non-qualified stock option (the “Option”)
to purchase all or any part of an aggregate of [       ] Shares on the terms and
conditions hereinafter set forth.  This option shall not be treated as an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).

 

2.                                      Purchase Price.  The purchase price
(“Purchase Price”) for the Shares covered by the Option shall be $[    ] per
Share.

 

3.                                      Time of Exercise of Option.

 

(a)                                 The Option shall not be exercisable prior to
one (1) year from grant.  Thereafter, the Option shall only be exercisable as
follows:  [modify as appropriate]

 

 

 

Percentage of

 

 

 

 

 

Shares Becoming

 

Cumulative

 

 

 

Available for

 

Percentage

 

On or After

 

Exercise

 

Available

 

 

 

 

 

 

 

12 months

 

25

%

25

%

24 months

 

25

%

50

%

36 months

 

25

%

75

%

48 months

 

25

%

100

%

 

Exerciseability of the Option upon a Change in Control shall be determined as
provided in Section 13 of the 2016 Plan.

 

--------------------------------------------------------------------------------


 

4.                                                Term of Options;
Exercisability.

 

(a)                                           Term.

 

(1)                                           Each Option shall expire not more
than ten (10) years from the date of the granting thereof, but shall be subject
to earlier termination as herein provided.

 

(2)                                           Except as otherwise provided in
this Section 4, if the Participant ceases to have the same relationship with the
Company which was in existence on the date the Option was granted, the Option
granted to the Participant hereunder shall terminate on the date that is ninety
(90) days after the Participant ceases to have such relationship with the
Company, or on the date on which the Option expires by its terms, whichever
occurs first, and such Option shall not be exercisable after such date.

 

(3)                                           If such termination of
relationship is because the Participant has become permanently disabled (within
the meaning of Section 22(e)(3) of the Code), the Option shall terminate ninety
(90) days from the date the Participant ceases to be a Participant, or on the
date on which the Option expires by its terms, whichever occurs first.

 

(4)                                           If the relationship of the
Participant with the Company is terminated “for cause”, all outstanding and
unexercised portions of the Option as of the time the Participant is notified
that the Participant’s service is terminated “for cause” will immediately be
forfeited. For purposes of this Agreement, “cause” shall include (and is not
limited to) dishonesty with respect to the Company or any of its affiliates,
breach of fiduciary duty, insubordination, substantial malfeasance or
non-feasance of duty, unauthorized disclosure of confidential information,
material failure or refusal to comply with Company’s published policies
generally applicable to all employees, and conduct materially harmful to the
business of the Company or any of its affiliates. The determination of the
Compensation Committee (as defined in the 2016 Plan) as to the existence of
“cause” will be conclusive on the Participant and the Company. In addition,
“cause” is not limited to events which have occurred prior to the Participant’s
termination of service, nor is it necessary that the Compensation Committee’s
finding of “cause” occur prior to termination.  If the Compensation Committee
determines, subsequent to the Participant’s termination of service but prior to
the exercise of the Option, or any portion thereof, that either prior or
subsequent to the Participant’s termination the Participant engaged in conduct
which would constitute “cause”, then the right to exercise any outstanding
unexercised portion of the Option will be immediately forfeited. 
Notwithstanding the foregoing, any definition in an agreement between the
Participant and the Company which (i) contains a conflicting definition of
“cause” for termination and (ii) is in effect at the time of such termination
shall supersede the definition in this Agreement with respect to the
Participant.

 

(5)                                           In the event of the death of the
Participant, the Option granted to the Participant shall terminate ninety (90)
days from the date of death, or on the date on which the Option expires by its
terms, whichever occurs first.

 

(b)                                           Exercisability.

 

(1)                                           If the Participant ceases to have
the same relationship with the Company which was in existence on the date the
Option was granted, the Option granted to the Participant hereunder shall be
exercisable only to the extent that the right to purchase Shares under such
Option has accrued and is in effect on the date such Participant ceases to have
such relationship with the Company.

 

(2)                                           No partial exercise may be made
for less than one (1) full Share.

 

2

--------------------------------------------------------------------------------


 

(3)                                           In the event of the death of the
Participant, the Option granted to such Participant may be exercised by the
estate of such Participant, or by any person or persons who acquired the right
to exercise such Option by bequest or inheritance or by reason of the death of
such Participant.

 

5.                                                Manner of Exercise of Option.

 

(a)                                           To the extent that the right to
exercise the Option has accrued and is in effect, the Option may be exercised in
full or in part by giving written notice to the Company stating the number of
Shares exercised and accompanied by payment in full for such Shares.  Payment
shall be made (a) in cash or by check payable to the order of the Company,
(b) at the discretion of the Compensation Committee, and so long as there is no
adverse tax or accounting impact to the Company, by delivery of Shares owned by
the Participant having a fair market value equal in amount to the exercise price
of the Option being exercised and having been held by the Participant for at
least six months, (c) at the discretion of the Compensation Committee, by
delivery of a properly executed exercise notice to the Company, together with a
copy of irrevocable instructions to a broker to deliver promptly to the Company
the amount of sale or loan proceeds to pay the exercise price, (d) at the
discretion of the Compensation Committee, by a “net exercise” arrangement
pursuant to which the Company will reduce the number of Shares issued upon
exercise by the largest whole number of Shares with a fair market value that
does not exceed the aggregate exercise price, together with cash or other
payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
Shares, or (e) at the discretion of the Compensation Committee, by any
combination of (a), (b), (c) and (d) above. Upon such exercise, delivery of a
certificate for paid-up, non-assessable Shares shall be made at the principal
office of the Company to the person exercising the Option, not more than thirty
(30) days from the date of receipt of the notice by the Company.

 

(b)                                           The Company shall at all times
during the term of the Option reserve and keep available such number of Shares
of its common stock as will be sufficient to satisfy the requirements of the
Option.  The Participant shall not have any of the rights of a stockholder of
the Company in respect of the Shares until one or more certificates for such
Shares shall be delivered to him or her upon the due exercise of the Option.

 

6.                                                Non-Transferability.  The
right of the Participant to exercise the Option shall not be assignable or
transferable by the Participant otherwise than by will or the laws of descent
and distribution, and the Option may be exercised during the lifetime of the
Participant only by him or her.  The Option shall be null and void and without
effect upon the bankruptcy of the Participant or upon any attempted assignment
or transfer, except as hereinabove provided, including without limitation any
purported assignment, whether voluntary or by operation of law, pledge,
hypothecation or other disposition contrary to the provisions hereof, or levy of
execution, attachment, trustee process or similar process, whether legal or
equitable, upon the Option.

 

7.                                      Registration; Compliance with Laws and
Regulations; Restrictive Legends.

 

(a)                                 This Option and the obligation of the
Company to sell and deliver Shares hereunder shall be subject in all respects
to: (i) all applicable Federal and state laws, rules and regulations; and
(ii) any registration, qualification, approvals or other requirements imposed by
any government or regulatory agency or body which the Company shall, in its
discretion, determine to be necessary or applicable. Moreover, the Option may
not be exercised if its exercise, or the receipt of Shares pursuant thereto,
would be contrary to applicable law. The Company intends, but is not obligated,
to register the Shares for issuance under the Securities Act of 1933, as amended
(the “Act”), and to keep such registration effective throughout the period the
Option is exercisable.

 

3

--------------------------------------------------------------------------------


 

(b)                                 In the event that for any reason the Shares
to be issued upon exercise of the Option shall not be effectively registered
under the Act, upon any date on which the Option is exercised in whole or in
part, the Participant (or the person permitted to exercise the Option in the
event of Participant’s death or incapacity) shall execute and deliver to the
Company, prior to the delivery of any Shares by the Company pursuant to this
Agreement, an agreement (in such form as the Company may specify) in which the
Participant (or such person) represents and warrants that such Shares are being
acquired for the Participant’s own account, for investment only and not with a
view to public resale or distribution, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Shares shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Act, which registration statement has become effective and is current
with regard to the Shares being offered or sold; or (ii) a specific exemption
from the registration requirements of the Securities Act. Additionally, the
Participant (or the person permitted to exercise the Option in the event of
Participant’s death or incapacity), if requested by the Company to do so, will
execute and deliver to the Company, in writing, such other agreements and other
documents containing such provisions as the Company may require to assure
compliance with applicable securities laws.

 

(c)                                  The Participant acknowledges and agrees
that (i) the certificates representing the Shares, if any, may bear such legend
or legends as the Company in its sole discretion deems appropriate in order to
assure compliance with applicable securities laws and (ii) the Company may
refuse to register transfer of the Shares on the stock transfer records of the
Company, and may give related instructions to its transfer agent, if any, to
stop registration of such transfer if such proposed transfer, in the opinion of
counsel satisfactory to the Company, would constitute a violation of any
applicable securities law.

 

8.                                                Adjustments on Changes in
Recapitalization, Reorganization and the Like.  Adjustments on Changes in
Recapitalization, Reorganization and the Like shall be made in accordance with
Section 13 of the 2016 Plan, as in effect on the date of this Agreement.

 

9.                                                No Special Rights.  Nothing
contained in the 2016 Plan or this Agreement shall be construed or deemed by any
person under any circumstances to bind the Company to continue the employment or
other relationship of the Participant for the period within which this Option
may be exercised.

 

10.                                         Rights as a Shareholder.  The
Participant shall have no rights as a shareholder with respect to any Shares
which may be purchased by exercise of this Option unless and until a certificate
or certificates representing such Shares are duly issued and delivered to the
Participant.  Except as otherwise expressly provided in the 2016 Plan, no
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such stock certificate is issued.

 

11.                                         Withholding Taxes.  Whenever Shares
are to be issued upon exercise of this Option, the Company shall have the right
to require the Participant to remit to the Company an amount sufficient to
satisfy all Federal, foreign, state and local withholding tax requirements prior
to the delivery of any certificate or certificates for such Shares.  The
Participant may satisfy, totally or in part, the Participant’s tax obligations
pursuant to this Section by electing to withhold or otherwise redeliver Shares
acquired upon exercise of this Option.

 

12.                                         Data Privacy.

 

(a)                                           To facilitate the administration
of the Plan and this Agreement, it will be necessary for the Company (or its
payroll administrators) to collect, hold and process certain personal
information and other data about Participant and to transfer this data to
certain third parties such as brokers with whom Participant may elect to deposit
any share capital under the Plan.  This personal data

 

4

--------------------------------------------------------------------------------


 

may include, but is not limited to, Participant’s name, home address and
telephone number, date of birth, social security number or other identification
number, salary, nationality, job title, Shares held, and details of all Options
or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor.

 

(b)                                           Participant hereby consents to the
Company (or its payroll administrators) collecting, holding and processing
Participant’s personal data and transferring this data to the Company or any
other third parties insofar as is reasonably necessary to implement, administer
and manage the Plan.

 

(c)                                            Participant understands that the
this data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the United States or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the United
States.

 

(d)                                           Participant understands that
Participant may, at any time, view Participant’s personal data, require any
necessary corrections to it or withdraw the consents herein in writing by
contacting the Company, but acknowledges that without the use of such data it
may not be practicable for the Company to administer Participant’s involvement
in the Plan in a timely fashion or at all and this may be detrimental to
Participant.

 

13.                                         Recoupment.  Participant
acknowledges that any incentive-based compensation received by Participant from
the Company hereunder or otherwise (including any proceeds realized from any
exercise of an Option and/or sale of the Shares underlying such Option) shall be
subject to recovery by the Company in the circumstances and manner provided in
any recoupment policy that may be adopted or implemented by the Company and in
effect from time to time on or after the date hereof, and Participant shall
effectuate any such recovery at such time and in such manner as the Company may
specify.  As used herein the “recoupment policy” means and includes any policy
of the type contemplated by Section 10D of the Securities Exchange Act of 1934,
as amended, any rules or regulations of the Securities and Exchange Commission
adopted pursuant thereto, or any related rules or listing standards of any
national securities exchange or national securities association applicable to
the Company.

 

14.                                         Governing Law.  This Agreement shall
be governed by and construed in accordance with the internal laws of the State
of Delaware, without regard to conflict of laws principles.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
corporate seal to be hereto affixed by its officer thereunto duly authorized,
and the Participant has hereunto set his or her hand and seal, all as of the day
and year first above written.

 

PARTICIPANT

 

BRUKER CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------